 1
                                                                    FILE,D
 2                                                                   OCT 1 C 2019

 3                                                          CLERK, U.S. C11sTRlf""f r'('H lPT . , \
                                                          SO  HeRN DIS1T'tli;r Of LA.,, ' . ·'' "·' - i
 4                                                        BY                          s~=J::~' ;sc-~i

 5
 6
 7

 8
 9                          UNITED STATES DISTRICT COURT
10                       SOUTHERN DISTRICT OF CALIFORNIA
11    UNITED STATES OF AMERICA,               Case No.: 19-CR-01535-WQH
12
                   Plaintiff,                 JUDGMENT AND ORDER GRANTING
13
                                              THE UNITED STATES' MOTION TO
14          V.                                DISMISS THE INFORMATION
15
      MARTHA SALCEDO-TELLEZ (1)
16    ENRIQUE YEPES-ELISONDO (2),
17
                   Defendants.
18
19         This matter comes before the Court upon the application of the United States of
20 America to dismiss without prejudice the Information in this case under Rule 48(a) of
21 the Federal Rules of Criminal Procedure. For reasons stated in the motion, the court
22 finds that the interests of justice and judicial economy are served by granting the
23 requested dismissal.
24         WHEREFORE, IT IS HEREBY ORDERED that the government's application
25 to dismiss without prejudice the Information is GRANTED.
26
27
28
     DATED:--"-/()_'_-A~~__,'   l'---l'J-
